Case 1:20-cr-00049-JFK Document 25 Filed 09/03/20 Page 1 of 2

 

 

 
 
    

SDC SONY

tyr 3 ew BAP ee ot
cy -

BHCA LILY PELE i

       

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

sg 7 :
© pope mtr mers gn rem pied!
weed oo tag ete Einar bee

eee ee cae ee a eee ee eee x
UNITED STATES OF AMERICA, :
No. 20 Cr. 49 (JFK)
-against-
DAVID WILLIAMS, : ORDER
Defendant. :
ve a ee ee ee ee ee x

JOHN F. KEENAN, United States District Judge:

The next conference in this case, currently scheduled for
11:15 a.m. on September 9, 2020, is rescheduled to 10:30 a.m. on
September 9, 2020. The Court, having determined that video
teleconferencing is not reasonably available, FURTHER ORDERS
that the hearing will be by telephone using the following
conference line and dial-in:

AT&T Conference Line: 1~888-363-4749
Access Code: 788 3927 #

Prior to the proceeding, defense counsel shall discuss the
attached Waiver of Right to be Present at Criminal Proceeding
with Defendant, and if Defendant consents, defense counsel
should submit the executed form to the Court at least 24 hours
prior to the proceeding.

SO ORDERED.

Dated: New York, New York
September 3, 2020

 

 

John F.’ Keenan
United States District Judge

 
Case 1:20-cr-00049-JFK Document 25 Filed 09/03/20 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

»4
UNITED STATES OF AMERICA : WAIVER OF RIGHT TO BE
PRESENT AT CRIMINAL
“V- PROCEEDING
DAVID WILLIAMS, No. 20 CR 49 (JFK)
Defendant. :
x

 

I am aware that I have been charged with violations of federal law. I have consulted with my
attorney about those charges. I understand that I have a right to appear before a judge in a
courtroom in the Southern District of New York and to have my attorney beside me as I do. I am
also aware that the public health emergency created by the COVID-19 pandemic has interfered
with travel and restricted access to the federal courthouse. I have discussed these issues with my
attorney. By signing this document, I wish to advise the court that I willingly give up my right to
appear in person for the hearing on . By signing this document, I
also wish to advise the court that I willingly give up any right I might have to have my attorney
next to me, so long as the following conditions are met: I want my attorney to be able to participate
in the proceeding and to be able to speak on my behalf during the proceeding. I also want the
ability to speak privately with my attorney at any time during the proceeding if I wish to do so.

 

 

 

Date Print Name Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.

 

 

Date Print Name Signature of Defense Counsel

Addendum for a defendant who requires services of an interpreter:

[used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is:

 

Accepted:

 

Signature of Judge
Date:
